Citation Nr: 0410138	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for undifferentiated 
schizophrenia/nervous disorder.

2.  Entitlement to service connection for spinal meningitis.

3.  Entitlement to service connection for residuals of head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1971 to September 
1973.


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia/nervous 
disorder was denied by an April 1977 rating decision, which was 
not appealed.

2.  The evidence submitted since the rating decision of April 1977 
pertinent to the claim for service connection for undifferentiated 
schizophrenia/nervous disorder is either cumulative or redundant, 
or does not bear directly and substantially on the specific matter 
under consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There are no current findings or diagnoses of spinal 
meningitis that have been related to active service.


CONCLUSIONS OF LAW

1.  The April 1977 rating decision that denied service connection 
for schizophrenia/nervous disorder is final; new and material 
evidence has not been submitted and the claim for undifferentiated 
schizophrenia/nervous disorder is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003); 38 
C.F.R. § 3.156 (2001); 38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 
19.153 (1976).

2.  Spinal meningitis was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the veteran's application to 
reopen the claim for service connection for undifferentiated 
schizophrenia/nervous disorder and the claims for service 
connection and for spinal meningitis have already been developed 
within the guidelines established by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) (VCAA).  In this regard, with respect to the new and 
material claim, although the November 2003 supplemental statement 
of the case provided the veteran with the most recent version of 
38 C.F.R. § 3.156, the record reflects that the regional office 
(RO) has applied the version of 38 C.F.R. § 3.156 that was in 
effect at the time the veteran filed his application to reopen the 
claim in October 1998 (38 C.F.R. § 3.156 (2001)).  Moreover, 
following the receipt of the veteran's application to reopen and 
claims for service connection and for spinal meningitis, and prior 
to the January 2000 rating action's adjudication of this matters, 
an August 1999 letter advised the veteran that he needed to submit 
new and material evidence in order to open his claim for service 
connection for undifferentiated schizophrenia/nervous disorder, 
and that the best evidence would be medical reports or records 
that showed that this condition existed or began in service.  In 
addition, with respect to his claims for service connection for 
spinal meningitis and residuals of head injury, the veteran was 
advised that he needed to send medical evidence demonstrating a 
current disability, that such disabilities were incurred or 
aggravated in service, and that current disability was related to 
service.  The RO also advised the veteran of the only step that it 
would be taking at this time, and that consisted of the obtaining 
of additional Department of Veterans Affairs (VA) treatment 
records dated since November 1998.  Thus, the Board finds that 
this letter advised the veteran of the type of evidence needed to 
substantiate his claims, the evidence that the RO would obtain, 
and the evidence the veteran still needed to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In fact, the June 2000 statement of the case specifically advised 
the veteran that he had yet to provide the evidence requested in 
the August 1999 correspondence, that he still had not provided 
medical evidence that showed he currently suffered from spinal 
meningitis that was linked to active service, and that additional 
treatment records continued to only demonstrate treatment for 
disability that was cumulative in nature and not sufficient to 
reopen his new and material claim.  Moreover, due to enactment of 
the VCAA, the RO sent an additional letter to the veteran in 
August 2002, that again advised the veteran of what he needed to 
do to substantiate his claims for service connection for spinal 
meningitis and residuals of head injury, specifying on page 2 in 
bold letters that the veteran needed to provide evidence of a 
current disability or recurrent symptoms of disability and 
evidence that such disability or symptoms may be associated with 
the veteran's active military service.  Thereafter, a September 
2002 hearing officer's decision again denied service connection 
for spinal meningitis and residuals of head injury based on the 
lack of current disability or any relationship of current 
disability with service, noting that no response had been received 
to the August 2002 letter from the RO.  The hearing officer's 
decision also denied the claim to reopen, noting that the veteran 
had not provided a nexus opinion that he was going to make an 
effort to obtain from one of his treating physicians.  

In addition, when the veteran's representative subsequently 
advised the RO in October 2002 that the veteran had received 
mental treatment at F. Hospital from 1975 to 1976, the RO advised 
the veteran in March 2003 that such records could not be obtained 
without paying for them, and there were no funds available for 
this purpose.  Consequently, the veteran was advised that he would 
need to obtain the evidence.  Thereafter, after having had no 
response from the veteran for approximately six months, a 
September 2003 supplemental statement of the case provided the 
veteran with the VCAA guidelines, informed him that there had been 
no response to the March 2003 letter, and continued to find that 
there was no evidence to warrant the reopening of the veteran's 
claim for service connection for undifferentiated 
schizophrenia/nervous disorder.  The Board further notes that a 
March 2004 statement from the veteran's representative does not 
mention any intent to furnish additional records and there was no 
request for additional time to furnish such evidence or any other 
evidence in support of the veteran's claims.

The Board further notes that there is no indication that there are 
any other outstanding pertinent medical records or reports that 
have not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
claims file.  In addition, the Board observes that there is 
language in the VCAA which implies that a new and material claim 
is to be excluded from the duty to assist provisions of the 
statute until the claim is reopened.  The veteran has also been 
provided with the applicable laws and regulations, and as a result 
of the lack of any current findings or diagnoses of spinal 
meningitis, there is no reasonable expectation that further 
development would assist these claims.  Accordingly, based on all 
of the above, the Board finds that further notice and/or 
development in this matter is not required under the VCAA.


I.  Whether New and Material Evidence has been Submitted to Reopen 
a Claim for Service Connection for Undifferentiated 
Schizophrenia/Nervous Disorder 

The appellant seeks to reopen his claim for undifferentiated 
schizophrenia/nervous disorder.  The claim was originally denied 
by a rating decision in April 1977, when the RO denied the claim 
on the basis that there was no medical evidence relating post-
service diagnoses to service or one year following service.  The 
appellant did not file a timely notice of disagreement with this 
decision.  Accordingly, the April 1977 rating decision became 
final as outlined in 38 U.S.C.A. § 7105.  The Board notes that 
another application to reopen was denied by a July 1980 rating 
decision that was followed by a timely appeal, however, the 
veteran subsequently withdrew his substantive appeal in August 
1981, thus making the July 1980 determination final.  A July 1995 
letter also denied a June 1995 application simply on the basis 
that no evidence had been submitted with the claim, and since 
appellate rights were apparently given, this determination could 
also arguably serve as a previous final denial.  However, because 
the RO has adjudicated this matter using the April 1977 rating 
decision as the last final denial, for due process considerations, 
the Board will adopt the April 1977 rating decision as the last 
final denial as to this claim.  The Board further notes that while 
the record also reflects a May 1999 denial of the veteran's 
October 1998 application to reopen, which was also accompanied by 
a notice of appellate rights, additional treatment records were 
received in September 1999, and while such evidence was considered 
in the January 2000 rating decision with which the veteran 
formally disagreed in April 2000, the evidence submitted in 
September 1999 would be considered as having been filed in 
connection with the claim that was adjudicated in May 1999.  See 
38 C.F.R. § 3.156(b) (2003).  Thus, for all of the foregoing 
reasons, the Board finds that the April 1977 rating decision 
should constitute the last prior final determination in this 
matter.

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the claim 
can be evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  However, 
as was noted earlier, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  Since this claim was received before that 
date (October 1998), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, and 
(b) so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  See 38 
C.F.R. § 3.156(a) (2001).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the inquiry 
ends, and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).

Based on the grounds stated for the denial in the April 1977 
rating decision, new and material evidence would consist of 
medical evidence showing that schizophrenia/nervous disorder 
existed or began in service or within one year after service.  

In this regard, additional evidence received since the July 1977 
rating decision includes various VA treatment records over the 
period of April 1977 to July 1999, hearing testimony, and various 
statements from the veteran in support of his claim.  

However, the Board has carefully reviewed the evidence received 
since the April 1977 rating decision with respect to the claim for 
service connection for undifferentiated schizophrenia/nervous 
disorder, and cannot conclude that such evidence constitutes new 
and material evidence to reopen the claim.  More specifically, the 
evidence received since the April 1977 rating decision is not 
relevant or in any way probative as to whether there is any link 
between any current diagnosis of undifferentiated 
schizophrenia/nervous disorder and active service, or in the case 
of psychosis, a period of one year following service.  

The critical question for the purpose of reopening the claim for 
service connection for schizophrenia/nervous disorder was and 
remains whether medical evidence has been submitted that reflects 
a link between current disability and service, not simply the 
existence of current undifferentiated schizophrenia/nervous 
disorder, and the evidence received since the April 1977 rating 
decision still does not adequately address this fundamental 
question as to this claim.  The Board would further point out that 
while the treatment records may contain statements from the 
veteran asserting that he began having hallucinations at the time 
he sustained his nose fracture in service, as a lay person, the 
veteran's statements as to the existence of current disability 
associated with that episode in service are of little or no 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, statements contained in medical records purporting to 
link a disability to service have no probative value when they are 
founded on statements of medical history provided by a claimant 
that have previously been rejected by adjudicators.  Reonal v. 
Brown, 5 Vet. App. 458 (1993). 

Therefore, the Board has no alternative but to conclude that the 
additional evidence and material received in this case as to the 
claim for service connection for undifferentiated 
schizophrenia/nervous disorder is not probative of this essential 
issue and thus is not material.  It is also not material because 
it is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 (2001).


II.  Entitlement to Service Connection for Spinal Meningitis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).

Service medical records do not reflect complaints or treatment for 
symptoms associated with spinal meningitis.  They do reflect 
treatment for a left earache in October 1971 that is not indicated 
to be related to trauma.  

They also reflect the occurrence of a nose injury which resulted 
in establishment of service connection for traumatic septal 
deviation effective from February 1975.  There is no indication of 
any additional injury to the head area as a result of this 
incident.

August 1973 separation examination was negative for any relevant 
complaints or findings.  The veteran reported an incident where he 
ran into a pole and cracked the upper and middle nose bone, but 
specifically denied any history of head injury.

April 1975 VA examination of the head was found to reveal negative 
findings.  There were also no relevant findings with respect to 
the veteran's spine.

VA treatment records from January 1978 reflect that the veteran 
complained of intermittent drainage from his nose and frontal 
headaches.  The veteran underwent septoplasty, at which time it 
was noted that he had septal deviation to the left.

VA neurological examination in June 1979 revealed that the veteran 
complained of sustaining a head injury in service, at which time 
he was informed that he had sustained a skull fracture.  The 
examiner found a lack of any gross neurological deficit.

An April 1999 VA treatment record reflects that the veteran's 
complaints included chronic headache and pressure in the skull 
persistent since 1972 after facial trauma.

At the veteran's personal hearing in October 2000, the veteran 
testified that in 1977, he had symptoms of burning feet that he 
believed could be associated with spinal meningitis (transcript 
(T.) at p. 2).  He did not know whether there had been a diagnosis 
of spinal meningitis, and denied that there was a diagnosis in 
1977 (T. at p. 2).  With respect to his claim for residuals of 
head injury, the veteran asserted that other complications arose 
from his in-service nose injury such as auditory hallucinations 
and earaches (T. at pp. 4-5).  The veteran claimed that he 
continued to hear voices throughout the remainder of his active 
service (T. at p. 6).  He continued to hear voices on a weekly 
basis following service, but did not receive treatment until 1975 
or 1976 (T. at pp. 7-8).  He claimed that he was treated for his 
ear problem during service (T. at pp. 11-12).

The Board's review of the record reflects no complaints or 
treatment of spinal meningitis either during or after service, and 
with the exception of treatment for the veteran's already service-
connected traumatic septal deviation, there is no medical evidence 
of any treatment for residuals of head injury either during or 
after service.  In addition, separation examination was negative 
for any relevant complaints or findings.  However, the primary 
problem with respect to this claim is the lack of current evidence 
of spinal meningitis and the absence of any indication of 
meninigitis or like illness during service.  More specifically, a 
critical element in establishing service connection for any 
disability is the existence of current disability, and the medical 
evidence of record is clearly negative for any findings or 
diagnoses of spinal meningitis.  In fact, the only medical 
evidence of examinations of the spine and head are negative for 
the existence of any disorder.  

The veteran has also not demonstrated any special education or 
training that enables him to diagnose spinal meningitis, or to 
express an opinion on medical causation with respect to such 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

New and material evidence not having been submitted, the reopening 
of the claim for service connection for undifferentiated 
schizophrenia/nervous disorder is denied.

The claim for service connection for spinal meningitis is denied.


REMAND

The veteran did experience an injury to his face during service.  
There is no medical opinion which addresses whether that injury 
may have resulted in disability beyond that for which service 
connection has already been granted.  In this regard, there is an 
April 1999 statement of medical history linking complaints of 
chronic headache and pressure in the skull to facial trauma in 
1972.  Under these circumstances, it would appear that 38 C.F.R. § 
3.159 (c)(4) is probably for application.  

This part of the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA, and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The veteran should be afforded a VA examination to determine 
the presence of any chronic residual disability stemming from his 
head trauma during service.  The claims file should be made 
available to the examiner for review in connection with the 
examination.  All indicated studies should be performed, and all 
findings reported in detail.  The examiner should be asked to 
opine whether the veteran has chronic disability (other than the 
septal deviation and sinusitis) which is attributable to the head 
injury in service.

3.  The issue remaining on appeal should again be reviewed on the 
basis of the additional evidence.  If the benefit sought is not 
granted in full, the veteran should be furnished a supplemental 
statement of the case, and be afforded a reasonable opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



